

117 HR 2951 IH: To direct the Secretary of the Treasury to modify Treasury Regulations relating to insurance-dedicated exchange-traded funds.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2951IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Wenstrup (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of the Treasury to modify Treasury Regulations relating to insurance-dedicated exchange-traded funds. 
1.Insurance-dedicated exchange-traded funds 
(a)In generalNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall amend the regulation issued by the Department of the Treasury relating to Income Tax; Diversification Requirements for Variable Annuity, Endowment, and Life Insurance Contracts, 54 Fed. Reg. 8728 (March 2, 1989), and make any necessary corresponding amendments to other regulations, in order to facilitate the use of exchange-traded funds as investment options under variable contracts within the meaning of section 817(d) of the Internal Revenue Code of 1986, in accordance with subsections (b) and (c) of this section. (b)Designate certain authorized participants and market makers as eligible investorsThe Secretary of the Treasury (or the Secretary’s delegate) shall amend Treas. Reg. section 1.817–5(f)(3) to provide that satisfaction of the requirements in Treas. Reg. section 1.817–5(f)(2)(i) with respect to an exchange-traded fund shall not be prevented by reason of beneficial interests in such a fund being held by 1 or more authorized participants or market makers. 
(c)Define relevant termsIn amending Treas. Reg. section 1.817–5(f)(3) in accordance with subsections (b) of this section, the Secretary of the Treasury (or the Secretary’s delegate) shall provide definitions consistent with the following: (1)Exchange-traded fundThe term exchange-traded fund means a regulated investment company, partnership, or trust— 
(A)that is registered with the Securities and Exchange Commission as an open-end investment company or a unit investment trust; (B)the shares of which can be purchased or redeemed directly from the fund only by an authorized participant; and 
(C)the shares of which are traded throughout the day on a national stock exchange at market prices that may or may not be the same as the net asset value of the shares. (2)Authorized participantThe term authorized participant means a financial institution that is a member or participant of a clearing agency registered under section 17A(b) of the Securities Exchange Act of 1934 that enters into a contractual relationship with an exchange-traded fund pursuant to which the financial institution is permitted to purchase and redeem shares directly from the fund and to sell such shares to third parties, but only if the contractual arrangement or applicable law precludes the financial institution from— 
(A)purchasing the shares for its own investment purposes rather than for the exclusive purpose of creating and redeeming such shares on behalf of third parties; and (B)selling the shares to third parties who are not market makers or otherwise described in Treas. Reg. section 1.817–5(f) (1) and (3). 
(3)Market makerThe term market maker means a financial institution that is a registered broker or dealer under section 15(b) of the Securities Exchange Act of 1934 that maintains liquidity for an exchange-traded fund on a national stock exchange by being always ready to buy and sell shares of such fund on the market, but only if the financial institution is contractually or legally precluded from selling or buying such shares to or from persons who are not authorized participants or otherwise described in Treas. Reg. section 1.817–5(f) (2) and (3). (d)Effective dateSubsections (b) and (c) shall apply to segregated asset account investments made on or after the date that is 5 years after the date of the enactment of this Act. 
